Case 4:19-cv-00180-ALM-KPJ Document 178 Filed 11/18/19 Page 1 of 6 PageID #: 4022


                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

     EDWARD BUTOWSKY,

               Plaintiff,

     vs.                                                          Case No. 4:19-CV-00180

     MICHAEL GOTTLIEB, et al.,

               Defendants



                            JOINT DISCOVERY / CASE MANAGEMENT PLAN

1.         A brief factual and legal synopsis of the case.

           The Plaintiff contends that he was defamed by various media reports about Seth Rich, an
           employee of the Democratic National Committee (“DNC”) who was murdered in Washington,
           D.C. Relying on information relayed by Julian Assange of Wikileaks, the Plaintiff has stated
           publicly that Mr. Rich, rather than Russian hackers, was responsible for transferring DNC
           emails to Wikileaks in 2016. The Plaintiff contends that the Defendants variously stated or
           implied that Mr. Butowsky lied, further alleging that Mr. Butowsky was involved in spreading
           false information via a Fox News story.

           The Defendants Cable News Network, Inc., Anderson Cooper, Gary Tuchman, Oliver Darcy,
           Tom Kludt, The New York Times Company, Alan Feuer, Vox Media, Inc., and Jane Coaston
           (collectively, “Media Defendants”)contend that their respective publications and broadcasts
           were true, privileged, constitutionally protected, and/or otherwise not defamatory and non-
           actionable.

           The Defendants Michael Gottlieb, Meryl Governski, and Boies Schiller Flexner LLP
           (collectively, “BSF Defendants”) contend that their respective statements were true, privileged,
           constitutionally protected, and/or otherwise not defamatory and non-actionable.

2.         The jurisdictional basis for the suit.

           The Court has diversity jurisdiction over the Plaintiff's claims under 28 U.S.C. § 1332(a)
           insofar as the Plaintiff resides in Texas and all of the Defendants reside in other states, and
           Plaintiff seeks more than $75,000 in damages. Most of the Defendants contend that the Court
           lacks personal jurisdiction over them.

3.         A list of the correct names of the parties to this action and any anticipated additional or potential
           parties.
Case 4:19-cv-00180-ALM-KPJ Document 178 Filed 11/18/19 Page 2 of 6 PageID #: 4023


       The Plaintiff is Edward Butowsky. The Defendants are Michael Gottlieb, Meryl Governski,
       Boies Schiller Flexner LLP, Cable News Network, Inc., Anderson Cooper, Gary Tuchman,
       Oliver Darcy, Tom Kludt, The New York Times Company, Alan Feuer, Vox Media, Inc., and Jane
       Coaston.

       The BSF Defendants contend that, as stated in their motion to dismiss (ECF No. 105), Mr.
       Aaron Rich is a necessary party to the claims asserted in this case and also indicate that Mr.
       Joel Rich and Mrs. Mary Rich may also be additional parties necessary to the claims asserted
       in this case. Plaintiff disagrees with the BSF Defendants on this point.

4.     A list of any cases related to this case pending in any state or federal court, identifying the case
       numbers and courts along with an explanation of the status of those cases.

       Plaintiff is a party in each of the following cases:

       Aaron Rich v. Edward Butowsky, et al., Case No. 1:18-cv-00681-RJL (D.D.C.)(in discovery);
       Ed Butowsky v. David Folkenflik, et al., Case No. 4:18-cv-00442 (E.D. Tex)(in discovery); Joel
       and Mary Rich v. Fox News Network, LLC, et al., Case No. 18-cv-2223 (S.D.N.Y.)(in
       mediation); Edward Butowsky v. Democratic National Committee, et al., Case No. 4:19-cv-
       00582 (E.D.Tex.); and Edward Butowsky v. Douglass H. Wigdor, et al., Case No. 4:19-cv-00577
       (E.D.Tex.)(discovery has not begun).

5.     Confirm that initial mandatory disclosure required by Rule 26(a)(1) and this order has been
       completed.

       The Plaintiff and the Media Defendants have completed initial mandatory disclosures and
       exchanged documents identified in those disclosures. Pursuant to the agreement of counsel, the
       parties did not exchange documents or information that would be produced pursuant to a
       confidentiality order. If the Court denies the Media Defendants’ motions to dismiss for lack of
       personal jurisdiction and motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),
       the parties will work on preparing a mutually-agreeable confidentiality order.

       The Plaintiff and BSF Defendants have agreed to hold discovery in abeyance pending a ruling
       from the Court on Plaintiff and the BSF Defendants’ Joint Motion to Stay Discovery.
       Nonetheless, to facilitate a productive scheduling conference and disclosures, the BSF
       Defendants point to the Rule 26 Initial Disclosures served in the pending case in D.D.C., Aaron
       Rich v. Edward Butowsky, et al., Case No. 1:18-cv-00681-RJL.
                                               1
6.     Proposed scheduling order deadlines.

1
  The BSF Defendants disagree that they should be subject to discovery in this case due to the Aaron
Rich v. Edward Butowsky, et al., Case No. 1:18-cv-00681-RJL (D.D.C.) related matter due to concerns
regarding disclosure of privilege or work product information and for reasons of efficiency in litigation.
Further, and for this reason, the BSF Defendants may, and do not waive their rights to, seek a stay of
discovery or stay of the case as to the BSF Defendants due to the litigation pending in the Aaron Rich v.
Edward Butowsky, et al., Case No. 1:18-cv-00681-RJL (D.D.C.) should the Court deny the BSF
Defendants’ motions to dismiss. In the context of these disagreements and reservation of rights, the
BSF Defendants otherwise acknowledge that the discovery plan set forth allows for the appropriate
timing and scope of discovery.
Case 4:19-cv-00180-ALM-KPJ Document 178 Filed 11/18/19 Page 3 of 6 PageID #: 4024




     Please see the attached Appendix 1. The Plaintiff seeks only one modification, namely that the
     discovery period should be not less than nine months.

     In light of the pending dispositive motions, Defendants respectfully request that the dispositive
     motion deadline be July 15, 2020.

7.   Describe in accordance with Rule 26(f)

     (i) The subjects on which discovery may be needed, when discovery should be completed, and
         whether discovery should be conducted in phases or be limited to or focused on particular
         issues.

         The Plaintiff expects to conduct discovery regarding whether Seth Rich had any
         involvement in leaking DNC emails to Wikileaks. Relatedly, the Plaintiff expects to conduct
         discovery regarding whether Russian hackers could have been the source of the emails
         published by Wikileaks. Finally, the Plaintiff intends to inquire of the Defendants regarding
         their internal and external communications regarding the subject matter. The Plaintiff
         believes discovery can be completed as set forth in Appendix 1, but he does not believe
         discovery should be conducted in phases.

         For the same reasons stated in Footnote 1, above, the BSF Defendants believe any
         discovery upon the BSF Defendants is improper or, at the least, should be stayed pending
         resolution of the D.C. case.

     (ii) Any issues relating to disclosure or discovery of electronically stored information (“ESI”),
          including the form or forms in which it should be produced (whether native or some other
          reasonably usable format) as well as any methodologies for identifying or culling the
          relevant and discoverable ESI. Any disputes regarding ESI that counsel for the parties are
          unable to resolve during conference must be identified in the report;

         The parties do not expect to have any unusual issues regarding ESI among the parties,
         although some such issues may be encountered with third parties. When serving subpoenas
         duces tecum on third parties, the Plaintiff intends to demand production of ESI in native
         format.

     (iii) Any agreements or disputes relating to asserting claims of privilege or preserving
           discoverable information, including electronically stored information and any agreements
           reached under Federal Rule of Evidence 502 (such as the potential need for a protective
           order and any procedures to which the parties might agree for handling inadvertent
           production of privileged information and other privilege waiver issues). A party asserting
           that any information is confidential should immediately apply to the Court for entry of a
           protective order;

         The parties have not yet reached any agreements regarding these matters. The parties will
         work on a proposed protective order.
Case 4:19-cv-00180-ALM-KPJ Document 178 Filed 11/18/19 Page 4 of 6 PageID #: 4025


       (iv) Any changes that should be made in the limitations on discovery imposed by the Rules,
            whether federal or local, and any other limitations that should be imposed;

           The parties do not believe any such changes are necessary.

       (v) Whether any other orders should be entered by the Court pursuant to Federal Rule of Civil
           Procedure 26(c) or 16(b), (c).

           The parties are not currently seeking any such orders.

8.     State the progress made toward settlement, and the present status of settlement negotiations,
       including whether a demand and offer has been made. If the parties have agreed upon a
       mediator, also state the name, address, and phone number of that mediator, and a proposed
       deadline for mediation. An early date is encouraged to reduce expenses. The Court will appoint
       a mediator if none is agreed upon.

       The Plaintiff has not made settlement proposals and does not believe that he reasonably can
       until some amount of discovery has been completed. The Defendants believe that important
       First Amendment protections are at issue, and so a monetary settlement is unlikely. The parties
       are willing to explore other avenues to resolve the case at certain case milestones. The parties
       have not yet agreed on a mediator, but would propose mediation at the end of discovery.

9.     The identity of persons expected to be deposed.

       The Plaintiff plans to depose the individual Defendants; Julian Assange or other Wikileaks
       representatives; Aaron Rich; Joel Rich; Mary Rich; Philip Rich; and various personnel from the
       FBI, NSA or other federal government agencies. Defendants expect to depose Plaintiff and
       reserve the right to depose additional individuals who may have knowledge relevant to their
       defenses. In addition, Defendants reserve the right to depose any experts disclosed by
       Plaintiff.2

10.    Estimated trial time and whether a jury demand has been timely made.

       The Plaintiff estimates that trial will take 80 hours. The Plaintiff made a timely demand for a
       jury trial. Defendants believe that trial could take between 40-80 hours, depending on the
       outcome of dispositive motions. 3

11.    The names of the attorneys who will appear on behalf of the parties at the management
       conference (the appearing attorney must be an attorney of record and have full authority to bind
       the client).

       The Plaintiff will be represented by Ty Clevenger. Defendants Michael Gottlieb, Meryl
       Governski, and Boies Schiller Flexner LLP (collectively “BSF Defendants”) will be represented
       by Paul Skiermont and Steven Udick. Defendants Cable News Network, Inc. (“CNN”),

2
  The BSF Defendants agree with this statement subject to the BSF Defendants’ objections and
reservation of rights in Footnote 1, above.
3
  The BSF Defendants agree with this statement subject to the BSF Defendants’ objections and
reservation of rights in Footnote 1, above.
Case 4:19-cv-00180-ALM-KPJ Document 178 Filed 11/18/19 Page 5 of 6 PageID #: 4026


      Anderson Cooper, Gary Tuchman, Kayvon Oliver Darcy, and Tom Kludt (collectively “CNN
      Defendants”) will be represented by Robert Latham and Jamison Joiner. Defendants New York
      Times and Alan Feuer (collectively “NYT Defendants”) and Defendants Vox Media, Inc. and
      Jane Coaston (collectively “Vox Defendants”) will be represented by Tom Leatherbury, Marc
      Fuller, Megan Coker, and Devin Kerns.

12.   Whether the parties jointly consent to trial before a magistrate judge.

      The parties do not consent to trial before a magistrate judge.

13.   Any other matters that counsel deem appropriate for inclusion in the joint conference report or
      that deserve the special attention of the Court at the management conference.

      The parties are not aware of any such issues.

                                            Respectfully submitted,

                                            /s/ Ty Clevenger
                                            Ty Clevenger
                                            Texas Bar No. 24034380
                                            P.O. Box 20753
                                            Brooklyn, New York 11202-0753
                                            979-985-5289
                                            979-530-9523 (fax)
                                            tyclevenger@yahoo.com

                                            Counsel for Plaintiff Edward Butowsky


                                            By: /s/ Marc A. Fuller
                                            Thomas S. Leatherbury
                                            State Bar No. 12095275
                                            Marc A. Fuller
                                            State Bar No. 24032210
                                            Megan M. Coker
                                            State Bar No. 24087323
                                            Devin L. Kerns
                                            State Bar No. 24110081
                                            VINSON & ELKINS L.L.P.
                                            2001 Ross Avenue, Suite 3900
                                            Dallas, TX 75201
                                            Tel: 214.220.7700
                                            Fax: 214.999.7792
                                            tleatherbury@velaw.com
                                            mfuller@velaw.com
                                            megancoker@velaw.com
                                            dkerns@velaw.com

                                            Attorneys for Defendants New York Times Company,
Case 4:19-cv-00180-ALM-KPJ Document 178 Filed 11/18/19 Page 6 of 6 PageID #: 4027


                                   Alan Feuer, Vox Media, Inc. and Jane Coaston


                                   /s/ Robert P. Latham
                                   Robert P. Latham
                                   State Bar No. 11975500
                                   blatham@jw.com
                                   Jamison M. Joiner
                                   State Bar. No. 24093775
                                   jjoiner@jw.com
                                   JACKSON WALKER L.L.P.
                                   2323 Ross Avenue, Suite 600
                                   Dallas, Texas 75201
                                   (214) 953-6000 – Telephone
                                   (214) 953-5822 – Facsimile

                                   ATTORNEYS         FOR         CNN     DEFENDANTS


                                   By: /s/ Steven J. Udick
                                   Paul J. Skiermont (TX Bar No. 24033073)
                                   Steven J. Udick (TX Bar No. 24079884)
                                   SKIERMONT DERBY LLP
                                   1601 Elm Street, Suite 4400
                                   Dallas, TX 75201
                                   Tel: (214) 978-6600
                                   Fax: (214) 978-6601
                                   pskiermont@skiermontderby.com
                                   sudick@skiermontderby.com

                                   Attorneys for Defendants Michael Gottlieb, Meryl
                                   Governski, and Boies Schiller Flexner LLP
